Merrill Schneider, OSB #77336
merrillschneider@schneiderlaw.com
Schneider Kerr & Robichaux
PO Box 14490
Portland, Oregon 97293
Phone: 503-255-9092
Fax: 503-255-9145
Attorney for Plaintiff


                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF OREGON


  KENNETH JOSEPH HAGELGANS,                                                 2:17-cv-01533-SI
        Plaintiff,
                                                                 ORDER FOR ATTORNEY
         v.                                                 FEES UNDER 42 U.S.C. § 406(b)

  COMMISSIONER OF SOCIAL SECURITY,
        Defendant.




       The court finds and orders an attorney fee of $9,383.25 pursuant to 42 U.S.C. § 406(b).

Such funds shall be paid to Schneider, Kerr & Robichaux, PO Box 14490, Portland, OR 97293.



                   13th day of ____________________,
       Dated this _______        January             2020.




                                                   /s/ Michael H. Simon
                                                  ________________________________
                                                  Michael H. Simon
                                                  United States District Judge
